Citation Nr: 1806257	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  10-05 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1966 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased evaluation for his service-connected posttraumatic stress disorder (PTSD).  The Veteran timely appealed that issue to the Board.  The TDIU issue was also denied in that rating decision, though it was not formally appealed to the Board.

The Veteran testified at a Board hearing in June 2010.  The Veterans Law Judge who presided over the hearing is no longer employed by the Board.  Due to the presiding VLJ's departure from the Board, the Veteran was notified by a November 16, 2017, letter that he was entitled to a new hearing.  However, the Veteran did not respond to the letter within 30 days and therefore it is assumed that the Veteran does not want a new hearing.  A transcript of the June 2010 hearing is associated with the claims file.

This case was initially before the Board in May 2011, when it was remanded for additional development, including obtaining Social Security Administration (SSA) records.  That development having been completed, the case was returned to the Board in February 2013, which took jurisdiction over the intertwined TDIU issue at that time in light of the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board then denied both the claims for increased evaluation for PTSD and entitlement to TDIU in that February 2013 Board decision. 

The Veteran timely appealed that Board decision to the United States Court of Appeals for Veterans Claims (Court).  After extensive briefing by the parties, the Court rendered a November 2014 memorandum decision, which affirmed the Board's denial of an increased evaluation of his PTSD, but vacated and remanded the TDIU claim back to the Board.  

In an August 2015 decision, the Board remanded the Veteran's claim for TDIU in order to afford him a VA examination.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board recognizes that the Veteran's claim has been previously been remanded; however, while the Board sincerely regrets the additional delay, the Veteran's claim must again be remanded in order to ensure that the VA has adequately assisted the Veteran in the development of his claim.

The Board finds the Veteran was not afforded a VA examination as was requested in the August 2015 remand order.  Specifically, the August 2015 remand directed the RO to afford the Veteran a VA examination with an industrial/occupational specialist to determine whether the Veteran's service connected disabilities - including: post-traumatic stress disorder (PTSD), tinnitus, penile and right upper back scars and right ankle disabilities - either individually or combined, preclude substantially gainful employment.  The examiners were directed by the remand instructions to address the Veteran's work qualifications and employment history, as well as his level of education.  

Instead of a VA examination with an industrial/occupational specialist, the Veteran was afforded PTSD examinations in November 2015 and August 2017 with a psychologist, male reproductive, scar and ankle examinations in November 2015 with a physician and a November 2015 tinnitus examination with an audiologist.  Although these examinations addressed the impact of the individual disabilities on the Veteran's employability, none of them spoke to the combined effect of the Veteran's disabilities on his ability to obtain substantially gainful employment.  Furthermore, only the November 2015 and August 2017 PTSD examinations discussed the Veteran's occupational and educational history.  
As such, the Board finds an additional remand is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); See also See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007)(holding that when the VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure a VA addendum/clarification opinion for the TDIU issue from the appropriate VA examiner.  Only if deemed necessary by the VA examiner is an examination necessary.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

Not one of the November 2015 or August 2017 VA examiners directly answered a particular question posed by the Board in its previous remand instructions.  In particular, the November 2015 or August 2017 VA examiners failed to answer whether the combination of the Veteran's service-connected disabilities (PTSD, tinnitus, penile and right upper back scars, and right ankle disabilities), rendered him unable to secure or follow a substantially gainful occupation.  Instead, the VA examiners only considered the separate impact of each service-connected disability on the Veteran's employability. 

Therefore, the claims folder will be returned to an appropriate VA examiner for an addendum opinion, as to the effect of the combination of the Veteran's service-connected disabilities (PTSD, tinnitus, penile and right upper back scars, and right ankle disabilities) on his ability to secure or follow a substantially gainful occupation.  

The examiner should, in the context of providing the opinion on employability, address the Veteran's work qualifications and employment history, as well as his level of education.  Any opinions provided should be without consideration of his age or any nonservice-connected disorders.

The examiner should also specifically discuss the relevant medical evidence of record, particularly any VA examinations of record with regards to his service-connected disabilities, as well as the Social Security Administration records and the Social Security Administration Judge's findings and conclusions therein.  The examiner should also address the Veteran's lay statements respecting his employability as a result of his service-connected disabilities.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

If the VA examiner cannot provide this opinion on employability, he or she should explain why. 

2.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

3.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the remaining TDIU issue on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




